Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 6 have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yoshida (8,397,845). In regard to claim 1, Yoshida discloses a reactor cooling device comprising a housing in which a coolant is stored (Figs. 3 and 11, items 102 and 104),  5a reactor that is arranged in the housing (Fig. 11, item L1), and a rotating body that is rotationally located below the reactor in the housing, wherein the rotating body and the reactor are located so as to at least partially overlap with each other  by the rotating body to flow therethrough (Fig. 11).
	In regard to claim 2, Yoshida discloses wherein the inner wall surface is located to have a first distance relative to the front-side outer side 25surface in the coolant flow passage, the rotating body is located to have a second distance relative to the inner wall surface, and 14the first distance is shorter than the second distance (Fig. 11).

Allowable Subject Matter
Claims 3 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Yoshida (8,397,845) discloses a reactor cooling device similar to the instant invention; however Yoshida, either alone or in combination, neither discloses nor suggests a reactor cooling device .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Komatsu et al. (7,800,260) disclose a vehicle driving apparatus;
Asakura et al. (8,875,825) disclose a power control unit;
Suzuki et al. (9,849,791) disclose a vehicle drive apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618